per curiam:
Twin Towers Corporation sometió por es-critura pública un edificio de 15 pisos al Régimen de Pro-piedad Horizontal. En dicha escritura se hizo constar que todas las unidades del edificio se utilizarían únicamente para propósitos residenciales y que los dueños no realizarían mo-*356dificaciones estructurales en sus unidades sin antes notificar a la Asociación de Condómines.
A pesar de conocer estas restricciones, los corecurridos David J. Vagnetti y Juan F. Rodríguez ocuparon el apartas-miento número once instalando una oficina de ingenieros-arquitectos para dar servicio al público y realizaron cam-bios estructurales en el apartamiento sin notificar debida-mente a la Asociación de Condómines. Varios residentes del edificio instaron ante el tribunal de instancia una demanda de injunction para impedir estas violaciones a las restric-ciones aludidas.
El tribunal de instancia a petición de los recurridos de-sestimó la demanda negándose a darle eficacia a las restric-ciones. Se basó en que la Junta de Planificación había auto-rizado el uso del apartamiento residencial como oficina pro-fesional y que no se había demostrado que tal actuación fuera ilegal o inválida, por lo que era de aplicación la prohibición contenida en el Art. 678 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 3524. (1)
Reiteradamente hemos resuelto que la mera concesión de un permiso por la Junta de Planificación no tiene el efecto ni el alcance de anular restricciones privadas que resulten inconsistentes con el permiso concedido. Colón v. San Patricio Corporation, 81 D.P.R. 242, 267 (1959); Pérez v. Pagán, 79 D.P.R. 195 (1956).
*357La prohibición contenida en el Art. 678 del Código de Enjuiciamiento Civil a los efectos de que no podrá otorgarse un injunction para impedir el cumplimiento de cualquier actuación de una agencia pública, a menos que se hubiere determinado por sentencia que dicha actuación es inválida o inconstitucional, no es de aplicación. No se impugna aquí la facultad de la Junta de Planificación para conceder un permiso de uso sino las actuaciones de personas privadas de usar un apartamiento residencial en violación de las restricciones privadas impuestas al uso del apartamiento e inscritas en el Registro de la Propiedad.
La decisión del tribunal de instancia desestimando la de-manda quebranta el régimen de propiedad horizontal del edificio al cual voluntariamente se sometieron los condómines destruyendo así el propósito común y legítimo de dedicar los apartamientos al uso residencial exclusivamente.
Se dictará sentencia revocando la sentencia recurrida y se devolverá el caso al tribunal de instancia para que celebre a la mayor brevedad una vista y disponga sobre la solicitud del interdicto provisional solicitado por los recurrentes y continúe con los procedimientos del caso.
El Juez Asociado Señor Irizarry Yunqué, no intervino.

 E1 Art. 678 del Código de Enjuiciamiento Civil dispone en lo perti-nente :
“No podrá otorgarse un injunction ni una orden de entredicho:
3. Para impedir la aplicación u observancia de cualquier ley de la Asamblea Legislativa de Puerto Rico, o el cumplimiento de cualquier actua-ción autorizada por ley de la Asamblea Legislativa de Puerto Rico, de un funcionario público, de una corporación pública, o de una agencia pública, o de cualquier empleado o funcionario de dicha corporación o agencia, a menos que se hubiera determinado por sentencia final, firme, inapelable e irrevisable, que dicha ley o actuación autorizada por ley es inconstitucional o inválida.”